

116 HR 2997 IH: Sgt. Brandon Ketchum Never Again Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2997IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Loebsack (for himself, Mr. Stivers, Mrs. Bustos, Ms. Finkenauer, Mrs. Axne, Mr. Vela, Mr. Lipinski, Mr. McCaul, Ms. Gabbard, Mrs. Dingell, Mr. Soto, Mr. Gaetz, Mr. Cooper, Mr. Moulton, Mr. Ryan, Mr. Katko, Mr. Gibbs, Mr. Himes, Mr. Cox of California, Mr. Swalwell of California, Ms. Sherrill, Mr. Quigley, Mr. Luján, Mr. Cárdenas, Mr. Gallego, Ms. Kelly of Illinois, Mr. Garamendi, Mr. Olson, Mr. Young, Mr. Payne, Ms. Lofgren, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that certain veterans receive in-patient psychiatric care provided by the Department of Veterans Affairs. 
1.Short titleThis Act may be cited as the Sgt. Brandon Ketchum Never Again Act. 2.Provision of in-patient psychiatric care for veterans (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1720I the following new section: 
 
1720J.Provision of in-patient psychiatric care 
(a)Requirement To furnish careExcept as provided by subsection (b), upon the request of a covered veteran, the Secretary shall furnish, or continue to furnish, to the covered veteran in-patient psychiatric care at the facility of the Department that— (1)is closest to where the veteran resides; and 
(2)has the capacity and capability to provide such care. (b)Non-Department facilities (1)If the Secretary determines, on a case-by-case basis, that a facility of the Department does not have the capability or capacity to furnish in-patient psychiatric care to a covered veteran pursuant to subsection (a), the Secretary shall furnish such care to such veteran at a non-Department facility. 
(2)The Secretary shall determine the rates of payment for a non-Department facility that furnishes in-patient psychiatric care pursuant to paragraph (1) in accordance with the rates paid by the United States under section 1703(i) of this title. (c)Covered veteran definedIn this section, the term covered veteran means a veteran who is— 
(1)enrolled in the health care system established under section 1705(a) of this title; and (2)entitled to in-patient psychiatric care furnished by the Secretary under this chapter.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1720I the following new item:   1720J. Provision of in-patient psychiatric care.. 